                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


SILAS WILSON, JR.                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )      Case No. 18-CV-374 JED-JFJ
                                                      )
KEITH C. REID, et al,                                 )
                                                      )
                       Defendants.                    )


                                     OPINION AND ORDER

       Before the Court is Plaintiff’s amended civil rights complaint (Doc. 18). Also before the

Court is his motion to compel the Northfork Correctional Center to disburse his partial filing fee

(Doc. 16). Plaintiff, a pro se inmate, filed the amended pleading after the Court determined his

original complaint failed to state a cognizable claim. (Doc. 9). Having reviewed the amendment

sua sponte under 28 U.S.C. § 1915, the Court will dismiss this action with prejudice.

I. Motion to Compel

       As an initial matter, Plaintiff asks the Court to enforce its Order directing prison officials

to disburse his partial filing fee of $19.24. (Doc. 10; Doc. 16 at 1-2). The Court fixed that amount

in the Opinion and Order granting leave to proceed in forma pauperis. (Doc. 9). After Plaintiff

filed the motion, prison officials submitted the $19.24 payment on his behalf. (Doc. 17). The

motion will therefore be denied as moot.

II. Screening/Dismissal Standards

       Under the Prison Litigation Reform Act (PLRA), federal courts must engage in a

preliminary screening of cases in which prisoners seek redress from a government entity or officer.

See 28 U.S.C. § 1915A(a). The Court must identify any cognizable claim and dismiss any claim
which is frivolous, malicious, or fails to state a claim upon which relief may be granted. See 28

U.S.C. § 1915A(b). To avoid dismissal for failure to state a claim, a complaint must present factual

allegations that “raise a right to relief about the speculative level.” Bell Atlantic v. Twombly, 550

U.S. 544, 555 (2007). The complaint must contain “enough facts to state a claim to relief that is

plausible on its face.” Id. at 570. A court must accept all the well-pleaded allegations of the

complaint as true, and must construe the allegations in the light most favorable to the plaintiff. Id.

at 555. However, “when the allegations in a complaint, however true, could not raise a [plausible]

claim of entitlement to relief,” the cause of action should be dismissed. Id. at 558.

       Because plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). If the court can “reasonably read the pleadings to state a valid claim on

which the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal

authority, … confusion of various legal theories, … poor syntax and sentence construction, or …

unfamiliarity with pleading requirements.” Id. However, the generous construction “does not

relieve the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim

could be based.” Id. The Court need not accept “mere conclusions characterizing pleaded facts,”

see Bryson v. City of Edmond, 905 F.2d 1386, 1390 (10th Cir. 1990), and it will not “supply

additional factual allegations to round out a plaintiff’s complaint or construct a legal theory on a

plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

III. Amended Complaint Fails to State a Cognizable Claim

       The amended complaint asserts four counts under the equal protection clause, the due

process clause, and 42 U.S.C. § 1983. In Counts I through III, Plaintiff alleges the affidavit

supporting his arrest warrant was falsified. (Doc. 18 at 6-14). Count IV focuses on his inability



                                                  2
 
to obtain public records. (Id. at 14-18). Like the original complaint, the amended complaint

requests three types of relief: (a) a declaratory judgment abolishing unconstitutional practices; (b)

a mandatory injunction requiring the production of documents; and (c) at least $240,000 in

damages. (Id. at 20-26).

       For the reasons below, the Court finds each count fails to state a cognizable claim.

       a. Counts I – III: Falsified Affidavit

       In Count I, Plaintiff alleges Officer Keith Reid investigated his criminal case. (Doc. 18 at

7). Following his conviction, Plaintiff requested a copy of Officer Reid’s employment documents

to confirm he was actually a police officer. (Id.). Plaintiff received a copy of Officer Reid’s

handwritten background investigation questionnaire. (Id.). After comparing the handwriting on

the questionnaire to the probable cause affidavit bearing Officer Reid’s signature, Plaintiff

concluded someone forged the affidavit in support of his arrest. (Id. at 8).

       Count II focuses on the failure to investigate to alleged forgery. (Doc. 18 at 10-11). On

February 6, 2017, Plaintiff sent a letter “requiring” Police Chief Chuck Jordan to investigate the

matter. (Id. at 9). Chief Jordan declined. (Id. at 11). Thereafter, City Attorney Gerald Bender

issued a cease and desist letter. (Id. at 34). The letter stated: “You are continuing a pattern of

harassment of Officer Reid which, if continued, will be reported to [Department of Corrections],

your Warden, and parole authorities.” (Id.). Chief Jordan and Tulsa Mayor G.T. Bynam allegedly

approved the letter. (Id. at 11). Plaintiff believes the Department’s refusal to investigate suggests

that a city or county employee forged Officer Reid’s signature. (Id. at 10).

       Count III appears to raise a legal argument. (Doc. 18 at 13-14). Plaintiff contends the

forgery rendered his 2012 probable cause hearing invalid, meaning former Sheriff Stanley Glanz




                                                 3
 
illegally detained Plaintiff for 81 days prior to trial. (Id.). All three Counts raise equal protection

and due process violations. (Id. at 6-14).

         As the prior Opinion noted, an equal protection claim requires the plaintiff to show he was

“treated differently from others who were similarly situated to [him],” and that the defendants

acted with discriminatory intent. Carney v. Oklahoma Dep’t of Pub. Safety, 875 F.3d 1347, 1353

(10th Cir. 2017) (quotations omitted); Watson v. City of Kansas City, Kan., 857 F.2d 690, 694

(10th Cir. 1988). Plaintiff attempts to meet this standard by alleging he was “not being treated the

same as any other citizen who has … reported being [a] victim of the crime of fraud by forgery.”

(Doc. 18 at 9). He further alleges the forger has a motive, and that all Defendants “worked in

concert to oppress and intimidate Plaintiff.” (Id. at 10, 18). These allegations simply parrot the

legal standard without describing or identifying any “particular … persons who were treated

differently from [the plaintiff].” Brown v. Montoya, 662 F.3d 1152, 1173 (10th Cir. 2011). Counts

I through III therefore fail to state an equal protection claim.

         Defendants’ failure to investigate the probable cause affidavit is also not actionable under

the due process clause. As previously noted, “Plaintiff does not have a federal due process right

to a police investigation.” Maxey v. Banks, 26 Fed. App’x 805, 808 (10th Cir. 2001);1 see also

Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 756 (2005) (Plaintiffs have no “legitimate

claim of entitlement” to a police investigation). Further, even if Plaintiff knew who allegedly

forged the warrant, the Tenth Circuit has cast doubt on the notion that “a forged arrest warrant

functions as legal process that … starts a due process claim.” Mondragon v. Thompson, 519 F.3d

1078, 1083 (10th Cir. 2008). Consequently, the Court finds Plaintiff has not stated a due process

claim.

                                                            
1
               The Court cites this decision, and other unpublished decisions herein, as persuasive authority. See
FED. R. APP. P. 32.1(a); 10th Cir. R. 32.1(A).

                                                        4
 
        Construed liberally, Counts I through III may raise a Fourth Amendment claim for false

imprisonment. (Doc. 18 at 5). Plaintiff alleges: (a) the handwriting on the probable cause affidavit

does not match a prior sample by Officer Reid; (b) the affidavit was forged; and (c) the state

therefore lacked probable cause for Plaintiff’s arrest. (Id. at 6-14). This theory does not warrant

recovery, for several reasons. First, the state docket reflects Plaintiff “was seized after the

institution of legal process,”2 which means he must “style[] his Fourth Amendment claim as one

for malicious prosecution.” Myers v. Koopman, 738 F.3d 1190, 1192 (10th Cir. 2013). As

previously noted, any malicious prosecution claim fails because “the original action [did not]

terminate[] in Plaintiff’s favor.” Montoya v. Vigil, 898 F.3d 1056, 1066 (10th Cir. 2018).

        Second, false statements in a warrant do not automatically vitiate probable cause. See

Taylor v. Meacham, 82 F.3d 1556, 1562 (10th Cir. 1996). The Court must set aside the false

information and determine whether the circumstances otherwise demonstrate “a substantial

probability that a crime has been committed.” Id. at 1561. See also Grubbs v. Bailes, 445 F.3d

1275, 1278 (10th Cir. 2006) (same). Plaintiff has not described the circumstances surrounding his

arrest, cited any exculpatory facts, or challenged the actual contents of the probable cause affidavit.

Thus, his claims fail under the traditional false imprisonment standard.

        Finally, to the extent Plaintiff hopes his action will impact his criminal case, such relief is

barred under Heck v. Humphry, 512 U.S. 477, 487 (1994). Heck requires district courts to dismiss

any § 1983 claim that, if resolved in plaintiff’s favor, would necessarily imply the invalidity of his

conviction or sentence. Id. at 487. Plaintiff’s argument here would require the Court to reexamine

his arrest, detention, and - if Officer Reid testified at trial - his conviction. See, e.g., Johnson v.

Pottawotomie Tribal Police Department, 411 Fed. App'x 195, 199 (10th Cir. 2011) (plaintiff’s

                                                            
2
               The state filed charges on May 9, 2012, and Plaintiff was arrested pursuant to a warrant on or about
May 17, 2012. See State v. Wilson, CF-2012-1979.

                                                        5
 
argument that he was subject to an illegal arrest and search without probable cause “would

necessarily imply the invalidity of his sentence”). The Court therefore finds that Counts I, II, and

III fail to state claim upon which relief may be granted.

       b. Count IV: Failure to Provide Records

       In Count IV, Plaintiff alleges Sally Howe Smith, Don Newberry, and other unknown Tulsa

County Clerk employees refused to provide public records. (Doc. 18 at 15-16). The records

include: (a) a prosecution report; (b) an arrest and booking data sheet; (c) a probable cause

statement; and (d) other documents pertaining to Plaintiff’s criminal case, No. CF-2012-1979. (Id.

at 15-16). Plaintiff also requested public records from former Oklahoma Secretary of State G.

Chris Benge, but Benge did not respond. (Id. at 17). Count IV raises claims under the equal

protection and due process clause. (Id. at 15).

       “Section 1983 does not provide a remedy without colorable allegations of a federally

protected right.” Newsome v. Baca, 30 F.3d 142 (10th Cir. 1994). As noted in the prior Opinion,

“there is no constitutional right … of access to government records.” Lanphere & Urbaniak v.

Colorado, 21 F.3d 1508, 1511 (10th Cir. 1994). To the extent Plaintiff relies on his right to be

treated equally with respect to record requests, Count IV still fails. The amended complaint merely

alleges Plaintiff “became aware that other persons in the same situation obtained by request the

same type of public records.” (Doc. 18 at 16). These conclusory statements, without more, are

insufficient to demonstrate a constitutional violation. See Brown v. Montoya, 662 F.3d 1152, 1173

(10th Cir. 2011).

       For the reasons above, the Court finds the amended complaint fails to state a claim on

which relief may be granted. This action will therefore be dismissed with prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).



                                                  6
 
    ACCORDINGLY, IT IS HEREBY ORDERED that:

          1.     Plaintiff’s motion to compel (Doc. 16) is denied as moot.

          2.     Plaintiff’s amended complaint (Doc. 18) is dismissed with prejudice.

          3.     A separate judgment will be entered disposing of this civil case.

    ORDERED this 5th day of February, 2019.  

 




                                           7
 
